     Case 2:20-cv-01014-APG-EJY Document 101 Filed 04/19/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4     TRENT HENRICKSON                                       Case No. 2:20-cv-01014-APG-EJY
 5                       Plaintiff,
                                                                           ORDER
 6            v.
 7     STATE OF NEVADA, et al.,
 8                      Defendants.
 9

10           Pending before the Court is Plaintiff’s Motion for Submission to the Court for Rulings Re

11    ECF Nos. 64 and 90. ECF No. 97. The Motion is denied. Plaintiff is admonished that the Court is

12    extremely busy and decides motions before it as quickly as possible. Indeed, Plaintiff’s Motions to

13    Compel, docketed as ECF Nos. 64 and 68, were ruled upon on April 15, 2021. All other pending

14    motions will be ruled upon in due course.

15           Accordingly, Plaintiff’s Motion for Submission to the Court for Ruling Re ECF Nos. 64 and

16    90 (ECF No. 97) is DENIED.

17           Dated this 19th day of April, 2021.

18
19
                                                   ELAYNA J. YOUCHAH
20                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     1
